Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – Figures 3A-3B
Species 2 –  Figures 4A-4B
Species 3 – Figures 5A-5B
Species 4 – Figures 6A-6B
Species 5 – Figures 7A-7B
Species 6 – Figure 8
Species 7 – Figures 9A-9B
Species 8 – Figures 10A-10B
Species 9 – Figure 11
Species 10 – Figures 12A-12B
Species 11 – Figures 13A-14
Species 12 – Figure 15
Species 13 – Figure 16 

The species are independent or distinct because the various species involve different types of fastening systems for securing the heel tip assembly to the heel of footwear. Species 1 depicts a heel tip assembly having a securing feature of threads. Species 2 depicts a threaded insert with a bore through the center. Species 3 depicts a heel tip assembly having a honeycomb pattern that compresses/deforms along a vertical direction under load. Species 4 depicts a base portion and threaded shaft which form an anti-rotation feature. Species 5 depicts a top lift including two types of honeycomb patterns with a central portion and on either side of the central portion encapsulating portions having a denser honeycomb pattern compared to that of the central portion. Species 6 depicts a top lift with a threaded shaft extending from the base portion and a head having teeth around a diameter of the head which prevent the shaft from rotating relative to the base portion when screwed into the heel. Species 7 depicts a top lift with rotation, securing and alignment features, the top lift having a conical tapered portion. Species 8 depicts a heel tip assembly with an anti-rotation and alignment feature with a first and second spring 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant was not contacted to make an oral election to be above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732